Citation Nr: 1025152	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-07 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for a left knee disability, 
including as due to a service-connected left foot bunion 
deformity.  

2. Entitlement to service connection for a heart disability, to 
include cardiomyopathy and hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn



INTRODUCTION

The Veteran served on active military duty from March 1968 to 
November 1969.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Paul, Minnesota.  In 
that decision, the RO denied service connection for "a left knee 
condition" and for "a heart condition."  

The Veteran's representative raised the issue of service 
connection for bilateral hearing loss in a May 2010 informal 
hearing presentation.  The Agency of Original Jurisdiction (AOJ) 
has not adjudicated this matter.  The Board does not have 
jurisdiction, and it is referred to the AOJ for appropriate 
action.  

The issue of service connection for a heart disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

A clear preponderance of the evidence is against a finding that a 
left knee disability had its clinical onset in service, is 
related to a service-connected left foot bunion deformity, or is 
otherwise related to service.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service and was not caused or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

In an October 2004 letter, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2009), the pertinent provisions of the 
Veterans Claims Assistance Act (VCAA).  The RO notified the 
Veteran of: information and evidence necessary to substantiate 
the claim; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The RO notified the Veteran of information 
and evidence necessary to substantiate his claim for service 
connection.  In March 2006, the Veteran was sent a letter that 
informed him of the process by which initial disability ratings 
and effective dates are assigned.  See, Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Additionally, as the claim was developed, the Veteran became 
service-connected for a left foot bunion deformity.  It became 
clear that the Veteran was claiming that his left knee was due to 
this service connected disability.  In December 2006, the Veteran 
was given specific notice regarding how to substantiate his claim 
for secondary service connection.  

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his or her 
claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2009).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his/her claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  

The Veteran received a VA examination in December 2006.  Service 
records have been associated with the file.  Many private medical 
records from different sources have been associated with the 
file.  The Board finds that the duty to assist provisions of the 
VCAA have been fulfilled with respect to the claim for service 
connection on appeal.  

Legal Criteria and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Regulations provide that service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).  Any additional impairment of earning capacity 
resulting from an already service-connected disability, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
disability, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Court reiterated that under 38 C.F.R. § 1154(a) VA is 
required to give due consideration to all pertinent medical and 
lay evidence in evaluating a claim for benefits.  Citing Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated that under section 1154(a) lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when: 
"(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional."  
Jandreau, 492 F.3d at 1377.  The Board must do more than look for 
a medical nexus in adjudicating claims with lay evidence; it must 
also discuss competence and credibility.  

The United States Court of Appeals for Veterans Claims (Court), 
held that the Veteran was competent to testify to factual matters 
of which he had first-hand knowledge, including having right hip 
and thigh pain in service, reporting to sick call, being placed 
on limited duty, and undergoing physical therapy.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  Id.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, training 
or experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  Lay persons are not competent to offer opinions on 
matters that like diagnoses or etiology because this requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Id. at 1076; see also 
38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the 
Board has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining 
whether lay evidence is satisfactory, the Board may consider the 
demeanor of the witness, internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).  

As explained below, the Board finds that service connection, on 
both a direct and secondary basis, is not warranted.  The Veteran 
is currently service-connected for a bunion deformity of the left 
foot.  In his July 2005 notice of disagreement, the Veteran 
asserted his left knee disability was related to his 
service-connected "foot disability."  

First, is important to clear up a discrepancy in the record.  A 
December 1964 St. Michael's hospital record shows that the 
Veteran injured his left knee wrestling at high school.  A 
dislocated patella was found on examination and X-rays were 
negative.  The diagnosis was dislocation of the left patella.  

In contrast, a December 1964 note from Dr. DuBois shows: 
"Dislocated left Rt patella wrestling.  Reduced at hospital."  
A December 1966 Dr. DuBois note references writing a letter to 
the draft board about the Veteran's knee; this was done twice.  
An August 1967 Dr. DuBois record states: "Dislocated left Rt 
patella again on [August 9, 1967].  Now has pain in knee.  He 
reduced it himself."  It is clear from Dr. DuBois' notes that 
the right knee was the knee with the dislocated patella, not the 
left knee, despite the December 1964 St. Michael's hospital note.  

Further records also clarify this fact.  A short typed note on 
the Veteran's induction examination, dated December 1967, states 
that the Veteran had an orthopedic consultation regarding his 
right patella.  It was not considered disabling.  A February 1968 
letter from the Veteran's doctor was found in the Veteran's 
service records.  It states that the Veteran dislocated his right 
patella while wrestling in high school in December 1964.  Also, 
the Veteran's brother, in an August 2006 statement, related that 
the Veteran injured his right knee in high school wrestling prior 
to service.  As a result, the Board finds the Veteran's left knee 
was not injured in high school wrestling before service.  

At the November 1967 induction examination, the Veteran reported 
swollen or painful joints, arthritis, and having a "trick" or 
locked knee.  These reports were most likely in reference to the 
Veteran's right knee, given the notations and letter from his 
doctor addressing the right knee.  There were no complaints or 
findings of left knee problems in service.  On the November 1969 
separation examination report, the Veteran's musculoskeletal and 
lower extremities were considered normal.  He reported having a 
"trick" or locked knee.  This was further explained when the 
Veteran said he had a trick knee since high school and that he 
still had pain at times.  The Board concludes the Veteran was 
referring to his right knee.  

The Veteran received some treatment for his left knee over the 
years, however, his private records make clear the source of his 
left knee problems.  A May 1991 record from Dr. Paulson shows the 
Veteran was kicked by a cow and had pain in the left knee.  The 
assessment was "small patellar fracture."  A follow up record 
from Dr. Vanderstoep to Dr. Paulson in July 1991 showed left knee 
degenerative changes were noted and pseudogout was to be 
considered.  A June 1996 record from Dr. Jewson showed the 
Veteran reported he had "been kicked in the knees by a cow a few 
occasions" resulting in fluid accumulation.  

In April 1999, an Alexandria Orthopedic record showed the Veteran 
was seen for evaluation of left knee swelling, effusion and pain 
after his left ankle and foot were stepped on by a cow a week 
prior.  X-rays showed degenerative joint disease.  A note the 
following day shows that the pseudogout was confirmed.  Another 
record, dated the same month, from Dr. Hanson showed the Veteran 
sustained an injury when a cow pinned his foot between the floor 
and a grate fell on his ankle.  The assessment was left knee 
effusion.  A June 1999 Douglas County hospital magnetic resonance 
imaging report or MRI showed degenerative joint disease in the 
left knee with a meniscal tear and effusion.  

In April 2003, another record from Dr. Hanson again noted 
degenerative arthritis in the Veteran's left knee.  The Veteran 
reported farming full time and milking cows (though his sons did 
most of it).  Dr. Hanson referenced the fact that the Veteran had 
no left knee injury in service: "He is a veteran but has had no 
knee injury to his knowledge."  

In December 2006, the Veteran was given a VA examination.  The 
claims file was present and reviewed.  The Veteran told the 
examiner that he injured his foot in Vietnam while driving a 
vehicle.  As a result, he was service-connected for a left foot 
bunion deformity and had left knee pain since service.  The 
examiner noted that the Veteran had no left knee surgery; 
physical therapy; or injections.  He did have a sleeve and a wrap 
he used about once a month.  He took over-the-counter medication 
daily.  

Physical examination revealed a pleasant overweight male in no 
distress.  The examiner observed the Veteran's gait was normal 
with equal weight bearing.  The Veteran had significant bilateral 
genu valgum deformity.  He had no effusion.  The diagnosis was 
genu valgum bilaterally with findings consistent with 
chondromalacia.  An X-ray was taken and the impression was 
moderate osteoarthritis and chondrocalcinosis of the left knee.  

The examiner opined that left knee disability was not secondary 
to the Veteran's service-connected left foot bunion deformity.  
The examiner determined the cause of the current left knee 
disability was a congenital deformity causing genu valgum.  The 
examiner also stated that the Veteran's current left knee 
disabilities were not related to service.  

The examiner also stated: "The patient has no documentation or 
problem regarding his left knee.  He was never evaluated or 
treated for this condition.  He has been a dairy farmer for years 
without seeking medical intervention regarding the left knee 
other than taking over-the-counter Aleve and using the 
over-the-counter Neoprene sleeve at times."  While evidence does 
reflect treatment for left knee problems (albeit more than 20 
years post service), the Board finds that the December 2006 VA 
examination is adequate for several reasons.  

A review of the evidence not discussed by the examiner shows that 
the impetus for the treatment was for work-related accidents and 
not the Veteran's military service.  The evidence does not show 
and the Veteran does not assert, that his left knee disability is 
related to anything else other than his service-connected left 
foot disability.  However, the Board has a duty to consider all 
theories of entitlement (including direct service connection 
here) and has done so.  There is no evidence in the file showing 
or suggesting a direct connection between the Veteran's left knee 
disabilities and his service.  The Veteran was treated left knee 
problems due to being kicked by a cow in 1991 and another farm-
related incident in 1999, but nothing in the record suggested 
that left knee pathology was related to service.  The Board finds 
the examiner's failure to discuss the above evidence  to be 
harmless.  

As for whether the service-connected left foot bunion deformity 
caused or aggravated the Veteran's left knee, this was 
appropriately addressed by the examiner when she noted that his 
gait was symmetrical with weight-bearing.  The examiner 
conclusively ruled out other causes by determining that the 
Veteran's significant genu valgum was the root of his left knee 
disability.  This opinion is probative.  For the reasons above, 
the Board finds the VA examination report adequate as it speaks 
to the issue of etiology of the left knee.  

The Board must mention a vague document in the file that states 
the following: "I have reviewed [the Veteran's] medical records 
and I Believe (sic) that his/her current condition is at least as 
likely as not caused by exposure to trauma while in service."  
Beneath this statement is a signature.  There is no specificity 
to this statement, no explanation of who signed it and no 
reasoning or rationale.  The disability is not specified.  This 
evidence is assigned no weight.  

The Board has taken into account the lay statements that were 
submitted in this case, however, they are not on point as to this 
issue.  An August 2006 statement from K.T. related that K.T. was 
assigned to the same platoon in Vietnam as the Veteran for nearly 
the same time period.  K.T. remembered that the Veteran had an 
odd, slow gait to walk from a peculiar foot injury and referenced 
the Veteran being injured on a cart.  K.T. did not address the 
Veteran's left knee.  

Similarly, an August 2006 statement from the Veteran's wife 
stated the Veteran has limped "as long as she had known him."  
She also stated that after she met the Veteran in 1970 (after his 
service) they went to a lot of dances.  The Veteran often had to 
stop dancing due to his shortness of breath, but did not state he 
had problems dancing because of his knee.  She expressed her 
disappointment with how VA had initially denied service 
connection for his left foot, only to grant service connection in 
2006.  The statement appears to link the Veteran's gait problems 
to his left foot.  

The Board finds K.T. and the Veteran's wife competent to state 
what they have observed and credible with regard to their 
observations.  However, as the statements are not exactly on 
point, they are of little probative value.  

The Veteran stated at the VA examination that he has had pain in 
his left knee since he injured his left foot (now a 
service-connected left foot bunion deformity) in service.  The 
Veteran is competent to report the pain he experiences.  
Washington, 19 Vet. App. at 368-69.  However, he did not report 
this pain on his separation examination; instead he referred to 
his right knee that he hurt in high school.  He did report pain 
in both knees when he did squats on his September 1985 Agent 
Orange examination.  He never reported left knee ongoing pain 
when he went to the doctor in 1991 or 1999; instead he related 
that his pain was new due to farm-related accidents.  In April 
2003 it appears he told Dr. Hanson that he had no knee injuries 
or problems in service.  As directed by Caluza, 7 Vet. App. at 
511, the Board concludes the Veteran's statements have been 
inconsistent and assigns his statements less weight.  

A clear preponderance of the evidence is against the claim for 
service connection for a left knee disability, on a direct and 
secondary basis.  The benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a left knee disability, on a direct and 
secondary basis, is denied.  


REMAND

The record reflects that the Veteran served in Vietnam.  He has 
been diagnosed with dilated cardiomyopathy and is claiming 
service connection for a heart disability, on a direct basis and 
as secondary to herbicide (Agent Orange) exposure.  

Service treatment records do not record a diagnosis for heart 
related problems, but the November 1967 induction examination 
report showed several blood pressure readings were taken, 
reading: 128/70, 152/90, 142/90, and 144/86.  He was to be 
recalled for another blood pressure reading.  A notation dated 
December 1967 shows that blood pressure was "all normal" except 
for readings from the Veteran's local medical doctor.  He was 
considered acceptable for enlistment.  He was eventually given a 
1 under physical capacity or stamina.  December 1967 records from 
Dr. DuBois showed blood pressure checks "for the army."  In 
February 1968 it was 150/90 and in March 1968 it was 150/80.  

Upon separation in November 1969, the heart was considered normal 
upon clinical evaluation.  The blood pressure reading was 142/70.  
The Veteran checked that he currently or at some point had high 
blood pressure.  In the physician's summary, it was determined 
that this was found to be of no apparent medical significance.  

No heart problems were reported at the September 1985 VA Agent 
Orange examination.  The Veteran didn't know if he was exposed to 
defoliated areas, but he remembered spraying.  He did not handle 
chemicals.  His own farm was sprayed commercially, but he 
reported that he was not present when this was done.  

Records show the Veteran was first diagnosed with a heart 
disorder in the late 1990s.  A June 1997 Douglas County hospital 
record showed the Veteran was admitted for a surgery, but was 
also assessed with dilated cardiomyopathy.  In July 1997, Dr. 
Keenan followed up with this diagnosis.  It was determined to be 
either idiopathic or due to underlying coronary artery disease.  
Dr. Keenan stated: "At this point, I favor idiopathic most 
likely secondary to a viral illness."  A later note showed no 
coronary artery disease was found, as a result, the 
cardiomyopathy was judged to be idiopathic.  A November 1997 
Central Minnesota Heart Center echocardiogram referring diagnosis 
was congestive heart failure.  

Other records also raised the issue of etiology of dilated 
cardiomyopathy.  A June 1999 Douglas County hospital record 
showed it was determined that his cardiomyopathy had an unclear 
etiology, although it was possibly related to a sleep apnea 
(versus being idiopathic).  An August 1999 Alexandria Orthopedic 
Clinic record shows the Veteran was evaluated at the Mayo clinic 
for his orthopedic problems.  The record shows that the Veteran's 
wife called the doctor and complained that the Veteran had been 
given the wrong diagnosis.  The doctor wrote: "She said that 
when they went down to Mayo they were informed that the diagnosis 
was pseudogout and that we should have made the diagnosis up here 
and that we should not have treated him as gout and that the 
medication we used did damage to his heart."  

Other considerations include that in May 2004 the Veteran 
received an implantable cardioverter defibrillator (ICD) implant 
Mayo clinic.  Statements from the his brother and wife indicate 
that since after service the he has always been short of breath 
and tired easily.  In a November 2006 statement, the Veteran's 
representative noted that while a definitive diagnosis of 
hypertension was not in the service medical records, he did 
mention blood pressure problems at separation.  

It appears that ischemic heart disease or coronary heart disease 
has been ruled out as the cause of the Veteran's cardiomyopathy.  
However, the Veteran should receive an examination to determine 
whether there is a relationship between his service and his 
currently diagnosed dilated cardiomyopathy.  His high blood 
pressure readings which were documented around entrance to 
service and reported, though not found, at separation should be 
taken into account.  The examiner should comment on the diagnoses 
of idiopathic dilated cardiomyopathy and the references in the 
file regarding it being related to a sleep apnea, medication, or 
a virus.  The examiner should take into account the lay 
statements regarding the Veteran always being short of breath and 
tiring easily.  

Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for a pertinent VA 
examination in order to determine the nature 
and etiology of any heart disability.  The 
claims file and a copy of this remand must 
be made available to and be reviewed by the 
examiners in conjunction with the 
examination.  The examiner(s) must indicate 
in the examination report that the claims 
file was reviewed in conjunction with the 
examination.  All necessary tests should be 
conducted.  

The examiner should reference:  
*	the November 1967 induction report as 
well as the February and March 1968 
notes from Dr. DuBois, noting some high 
blood pressure readings; 
*	the normal blood pressure reading at 
separation in November 1969; 
*	July 1997 records from Dr. Keenan on 
the etiology of the dilated 
cardiomyopathy; 
*	an August 1999 Alexandria Orthopedic 
Clinic record regarding medication and 
cardiomyopathy; and 
*	the Veteran's wife and brother's 
statements regarding the Veteran always 
being short of breath and tiring 
easily.  

For each heart disability diagnosed, the 
examiner should opine whether it is likely, 
unlikely, or at least as likely as not the 
disability that is related to service.  The 
examiner should give rationale supported 
with accurate facts for the opinion 
provided.  

2. Re-adjudicate the issue of service 
connection for a heart disability.  If any 
benefit remains denied, the Veteran should 
be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
as well as a summary of the evidence 
received since the issuance of the most 
recent supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


